TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-01-00538-CV


In the Matter of J. P.





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. J-21,138, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING




	Following a hearing before the juvenile court, appellant J.P. was adjudged to have
engaged in delinquent conduct by committing the offense of possession of marijuana.  See Tex.
Health & Safety Code Ann. § 481.121 (West Supp. 2002).  The juvenile court ordered him placed
on probation in the custody of his grandmother and uncle for six months.  J.P. gave notice of appeal
from the disposition order.  Tex. Fam. Code Ann. § 56.01(c)(1)(B) (West Supp. 2002). 
	J.P.'s appointed counsel on appeal filed a brief asserting that the appeal is frivolous. 
The brief complies with the requirements for such briefs discussed in In re D.A.S., 973 S.W.2d 296 
(Tex. 1998), and, more generally, in Anders v. California, 386 U.S. 738 (1967).  Counsel states that
he has diligently examined the record and researched the law applicable to the facts and issues in the
case.  Counsel's brief contains a professional evaluation of the record demonstrating why there are
no meritorious errors to be advanced.  A copy of counsel's brief was delivered to J.P. and to his
guardians, and they were advised of their right to examine the appellate record and to file a pro se
brief.  A pro se brief has not been filed.  We have independently reviewed the record and agree with
counsel that the appeal is frivolous.  We grant counsel's motion to withdraw from the case and
affirm the juvenile court's disposition order.


  
					Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Affirmed
Filed:   June 27, 2002
Do Not Publish